Exhibit 21 SUBSIDIARY LIST (as of February 20, 2012) Company Name Place of Incorporation Bayou Coating, L.L.C.1 Bayou Perma-Pipe Canada, Ltd.2 Bayou Wasco Insulation, LLC 3 Bayou Welding Works, L.L.C. Commercial Coating Services International, LLC Corrpower International Limited 4 Corrpro Canada Holdings, Inc. Corrpro Canada, Inc. Corrpro Companies Europe Ltd. Corrpro Companies, Inc. Corrpro Companies International, Inc. Corrpro Holdings LLC CRTS, Inc. Delta Double Jointing, LLC 5 Energy & Mining Holding Company, LLC Fibrwrap Construction Chile S.A. 6 Fibrwrap Construction Colombia S.A.S. 7 Fibrwrap Construction Latin America S.A. Fibrwrap Construction Peru S.A.C. 8 Fibrwrap Construction Services, Inc. Fibrwrap Construction Services Ltd. Fibrwrap Construction Services USA, Inc. Fyfe Co. LLC Fyfe International Holdings B.V. Fyfe – Latin America S.A. Fyfe – Latin America S.A. de C.V. Grupo Meltzer Fibrwrap Costa Rica S.A. 9 Hockway Middle East FZE INA Acquisition Corp. Infrastructure Group Holdings, LLC Insitu Envirotech (S.E. Asia) Pte. Ltd. Insituform Asia Limited Insituform Belgium N.V. Insituform CV Insituform Cyprus Limited Insituform Environmental Techniques Ltd. 10 Insituform Europe SAS Insituform Holdings BV Insituform Holdings (UK) Limited Insituform Hong Kong Limited Insituform-Hulin Rohrsanierungstechniken S.R.O. 11 Insituform Hulin Kft.12 Insituform Limited Partnership Insituform Linings Asia Sdn Bhd Insituform Linings Limited Insituform Pacific Pty Limited Insituform Pipeline Rehabilitation Private Limited 13 Insituform Rioolrenovatietechnieken B.V. Insituform Rohrsanierungstechniken GmbH 14 Louisiana Alberta, Canada Delaware Louisiana Texas Saudi Arabia Delaware Alberta, Canada United Kingdom Ohio Nevada Delaware Oklahoma Delaware Delaware Republic of Chile Republic of Columbia Republic of Panama Republic of Peru Delaware British Columbia, Canada Delaware Delaware The Netherlands Republic of Panama Republic of El Salvador Republic of Costa Rica United Arab Emirates Delaware Delaware Singapore Hong Kong Belgium The Netherlands Cyprus Northern Ireland France The Netherlands United Kingdom Hong Kong Slovakia Hungary New Brunswick, Canada Malaysia United Kingdom Australia India The Netherlands Germany Insituform Singapore Pte. Ltd. Insituform sp. z o.o. Insituform SPML JV 15 Insituform Technologies CV Insituform Technologies Ibérica S.A. Insituform Technologies Limited Insituform Technologies Limited Insituform Technologies, LLC Insituform Technologies Netherlands BV Insituform Technologies USA, LLC ITI International Services Canada Ltd. ITI International Services, Inc. KA-TE Insituform AG Mississippi Textiles Corporation Ocean City Research Corporation Specialized Fabrics, LLC The Bayou Companies, LLC Trubice Technike s.r.o. 16 United Pipeline de Mexico S.A. de C.V. 17 United Pipeline Middle East, Inc. United Pipeline Systems, Inc. United Pipeline Systems International, Inc. United Pipelines Inversiones Limitada United Pipelines SRL United Sistemas de Revestimento em Tubulações Ltda. United Sistema de Tuberias Limitada UPS-Aptec Limited 18 Video Injection – Insituform SAS WCU Corrosion Technologies Pte. Ltd. 19 Wilson Walton Anti Corrosivos Ltd. Wilson Walton Group Ltd. Singapore Poland India The Netherlands Spain Alberta, Canada United Kingdom Delaware The Netherlands Delaware Alberta, Canada Delaware Switzerland Mississippi New Jersey Washington Delaware Czech Republic Mexico Delaware Nevada Delaware Chile Argentina Brazil Chile United Kingdom France Singapore Portugal United Kingdom 1 The Bayou Companies, LLC holds a 49% interest in Bayou Coating L.L.C.The Bayou Companies, LLC holds a 59% interest in Delta Double Jointing, LLC and Bayou Coating L.L.C. holds the other 41% interest. 2 Insituform Technologies Limited (Alberta, Canada) holds a 51% interest. 3 Energy & Mining Holding Company, LLC holds a 51% interest. 4 Corrpro Canada, Inc. holds a 70% interest. 5 See Note 1. 6 Fibrwrap Construction Latin America S.A. holds a 55% interest. 7 Fibrwrap Construction Latin America S.A. holds a 51% interest. 8 Fibrwrap Construction Latin America S.A. holds a 51% interest. 9
